DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This is a non-final rejection in response to the communication filed 11/08/2021. Claims 12-22 are currently pending and claims 1-11 canceled.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: the equations as listed throughout the specification are not shown in a clear and concise form. The lines used in the equations are not all clearly visible. Similarly some of the equations in the claims are not clearly visible.
Claim Objections
Claims 15-19 are objected to because of the following informalities:  
In claim 15, line 3, “the discrete time” should read --a [[the]] discrete time--.
In claim 15, line 3, “the vector comprising the coefficients of the parametric function” should read  --a [[the]] vector comprising [[the]] coefficients of the parametric function--.
In claim 15, line 4, “the wind speed vector in the at least two measurement planes” should read    --a [[the]] wind speed vector in the at least two measurement planes--.
In claim 15, line 5, “the distances of the at least two measurement planes” should read –[[the]] distances of the at least two measurement planes--.
In claim 15, line 6, “the variation of the coefficients of the parametric function” should read --a [[the]] variation of the coefficients of the parametric function--.
In claim 16, line 3, “the distance of measurement plane i” should read --a [[the]] distance of a measurement plane i--.
In claim 16, line 5, “the number of measurement planes for which measurements have been performed” should read --a [[the]] number of measurement planes for which measurements have been performed--.
In claim 17, line 4, “the discrete time” should read --a [[the]] discrete time--. 
In claim 17, line 4, “the distance of measurement plane i” should read --a [[the]] distance of measurement plane i--.
In claim 17, line 4-5, “the distance of measurement plane j” should read --a [[the]] distance of measurement plane j--.
In claim 17, line 6, “the wind speed in plane i” should read --a [[the]] wind speed in plane i--.
In claim 17, line 6, “the wind speed in plane j” should read --a [[the]] wind speed in plane j--.
In claim 17, line 7, “the induction factor variation over time” should read –an [[the]] induction factor variation over time--.
In claim 17, line 7-8, “the noise of the wind speed in the measurement plane i Uri” should read     --[[the]] noise of the wind speed in the measurement plane i Uri--.
In claim 17, line 8, “the noise of the wind speed in the measurement plane i Urj” should read –[[the]] noise of the wind speed in the measurement plane i Urj--.
In claim 18, line 6, “a rotor plane of the wind turbine” should read --the [[a]] rotor plane of the wind turbine--.
In claim 19, line 3-4, “the rotor plane of a wind turbine” should read --a [[the]] rotor plane of a wind turbine--.
In claim 19, line 6, “a measurement plane” should read --the [[a]] measurement plane--.
The above so as to be consistence in the use of claim terminology.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the rotor plane" in line 2.  There is insufficient antecedent basis for this limitation in the claim. There is not a previous establishment of a rotor plane.
Claim 12 recites the limitation "the wind speed" in line 3.  There is insufficient antecedent basis for this limitation in the claim. There is not a previous establishment of a wind speed.
Claim 12 recites the limitation "a measurement plane" in line 11.  It is unclear if this measurement plane is one of the at least two measurement planes earlier in the claim. Further, the limitation of “the wind speed measurement in the measurement plane” is also indefinite because there was not an established wind speed to the measurement plane but only wind speed in at least two measurement planes. The limitation of “a measurement plane” in line 3 of claim 13 seems related and also seems indefinite.
Claims 13-22 are indefinite based on their dependency on claim 12.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “measuring the wind speed in the at least two measurement planes spaced apart from the wind turbine by means of the LiDAR sensor” in claim 12.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of determining an induction factor between a measurement plane and the rotor plane of a wind turbine, the wind turbine including, a LiDAR sensor performing measurements relative to the wind speed in at least two measurement planes distant from the wind turbine, the induction factor of the wind representing a wind deceleration coefficient between two spaced apart points upstream from the wind turbine, a deceleration of the wind speed resulting from operation of the wind turbine in a wind field, comprising: a) measuring the wind speed in the at least two measurement planes spaced apart from the wind turbine by means of the LiDAR sensor; b) determining the wind speed in the rotor plane by use of the measurements of the wind speed in the at least two measurement planes and a Kalman filter; and c) determining the induction factor of the wind between a measurement plane and the rotor plane by use of the wind speed determined in the rotor plane, the wind speed measurement in the measurement plane and an adaptive Kalman filter. The claims includes a series of steps that recite mental steps as well as mathematical calculations and thus falls under the category of “mental processes” and “mathematical concepts”. The collection and analyzation of information is simple enough that it can be practically performed in the human mind, e.g. scientists and engineers have collected and analyzed information into computer systems since the development of computers, and thus a mental process. The instant specification makes clear that the series of steps can practically be performed in the human mind and using paper and pen for instance. The claims also falls in the “mathematical concept” group of abstract idea because a Kalman filter is used in the analyzation of information. Further, the claimed computer elements, such as a LIDAR, merely is the use of generic computer elements as a tool to perform the mental processes of collecting information. This judicial exception is not integrated into a practical application because the claims do not implement/integrate the abstract idea with or uses the abstract idea in conjunction with a particular machine. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there lacks a practical application of the information collected and analyzed in the mental and mathematical processes.
 	With respect to claims 13-17, the recited limitations further define the mathematical concepts without providing significantly more or integrating the abstract idea into a practical application.

	With respect to claims 18-19, the recited limitations as a whole seems a drafting effort designed to monopolize the exception and does not apply the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological area. The recited limitations do not provide significantly more or integrating the abstract idea into a practical application

	With respect to claims 20-22, the claims merely recites generic computer elements acting as tools for performing the abstract idea and further merely link the abstract idea to a technological field without providing significantly more or integrating the abstract idea in a practical application.  
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show measuring wind information ahead of a wind turbine using a LIDAR.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516. The examiner can normally be reached Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745